Citation Nr: 1726786	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  12-22 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for Meniere's disease, prior to May 14, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel 

INTRODUCTION

The appellant is a Veteran who served on active duty from March 1980 to July 2000.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Winston-Salem Department of Veterans Affairs (VA) Regional Office (RO) that confirmed and continued the 30 percent rating in effect for Meniere's disease.  In May 2015, a videoconference hearing was held before the undersigned; a transcript is in the record.  In August 2015, the Board remanded this matter for additional development.  In May 2016, the RO assigned a 100 percent rating for Meniere's disease effective May 14, 2015.  The matter of the rating prior to May 14, 2015 remains before the Board.  The Veteran's record is now in the jurisdiction of the St. Petersburg, Florida RO.


FINDING OF FACT

Prior to May 14, 2015, the Veteran's Meniere's disease was manifested by vertigo (with dizziness and occasional staggering), tinnitus and a slight right ear hearing loss; a cerebellar gait was not shown.


CONCLUSION OF LAW

A 40 percent (but no higher) combined rating (based on a formulation of 30 percent for vestibular disorder and 10 percent for tinnitus) is warranted for the Veteran's Meniere's Disease for the period  prior to May 14, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.87, Diagnostic Codes (Code) 6204, 6205, 6260 (2016). 






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by a May 2010 letter.  

The Veteran's VA and private treatment records have been secured.  He was afforded a VA examination to assess Meniere's disease.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires a Veterans Law Judge who conducts a hearing to fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the May 2015 videoconference hearing, the undersigned identified the issue and advised the Veteran of what is necessary to substantiate the claim.  A deficiency in the conduct of the hearing is not alleged.  

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's claim for an increased rating for Meniere's disease was received in April 2015.  

VA outpatient treatment records show that in March 2010, the Veteran stated that his vertigo, which had been intermittent, was more frequent.  He described a "wobble."  He stated that he falls without warning at times.  Cerebellar examination was normal and Romberg was negative.  In April 2010, he was seen for a neurological consultation.  He stated his symptoms were getting worse despite treatment.  He said he was having nearly daily episodes of vertigo, and that one recent event had caused him to change three lanes while driving.  He noted that he had between 5-12 episodes per month, worsened by driving.  He stated that this is because when he turns his head to the right, it brings on sustained vertigo and possibly nystagmus.  Examination found moderate decreased hearing on the right.  Rotating the head to the right showed minimal nystagmus.  It was noted that nystagmus was only seen with head movement.  The Veteran stated that when looking to the left, what he sees is like "a movie," and looking to the right is like "separate frames" or a jerky perception.  Cerebellar examination found that rapid alternating movements and finger-to-nose were symmetric and normal.  Gait and station as well as tandem gait were normal.  Romberg was negative.  The assessment was that the Veteran had Meniere's disease with worsening vertigo symptoms.  

On June 2010 VA examination, the Veteran stated that he gets dizzy when he turns his head to the right.  He said that he has brief, severe vertigo without warning that has caused him to fall to the floor and hit his head about five times in the previous year.  He noted that the dizziness is brought on by head movements, especially driving in traffic or through bridges or tunnels.  He noted that the symptoms occur once a day and last from a few seconds to as long as 12 days.  He stated he did not have a staggering gait, discharge or pain.  It was noted that electronystagmogram showed a retarded response on the right, and that magnetic resonance imaging was normal.  The Veteran stated that he had constant tinnitus in the right ear.  Examination found that the auricles and mastoids were normal.  The right tympanic membrane was abnormal, and the left tympanic membrane was normal.  No ear disease or active infection was noted in either ear.  There was no suppuration, effusion or aural polyps in either ear.  There was no disturbance of balance, and no findings of staggering or cerebellar gait.  Audiometry found that right ear puretone thresholds in decibels were 50, 30, 20 and 20 at the 1,000, 2,000, 3,000 and 4,000 Hertz frequencies, respectively.  Left ear puretone thresholds at corresponding frequencies were 5, 0, 15 and 15 decibels, respectively.  Speech audiometry revealed speech recognition ability of 100 percent in each ear.  The examiner stated that the examination findings were scarring of the right tympanic membrane, as likely as not from previous perforation and/or infection.  The diagnoses were Meniere's disease, right ear sensorineural hearing loss and tinnitus.  The examiner stated that the condition was active.  He stated that, subjectively, the Veteran had episodes of vertigo as described and objectively right ear hearing loss.  He also stated that the effect of the Veteran's condition on his usual occupation was that during an episode of vertigo, he should avoid climbing heights, sudden movements of the head and driving.  

June 2010 received statements by the Veteran's now-wife, daughter and K.Y. [REDACTED] are to the combined effect that they had witnessed the effects of the Veteran's vertigo.  His wife stated that she observed him nearly falling while walking because the walls and floor started to move on him.

Private medical records show that in June 2010 the Veteran complained of dizziness that was characterized as light-headedness.  His symptoms were associated with loss of balance and weakness, but not with ear pain or nausea.  He stated his hearing loss was unchanged.  Examination found that the middle ears and tympanic membrane were normal bilaterally.  The assessment was peripheral vertigo.

Additional private medical records show that in October 2011, the Veteran stated that he developed sudden drop attacks three years earlier.  There was no loss of consciousness.  He had hit his head during falls.  It was noted that his symptoms had lessened in the last six months, with his last episode having occurred two months earlier.  He stated that he had a constant sense of being off balance, and that his tinnitus seemed worse when his dizziness was worse.  The assessment was unspecified Meniere's disease.  In February 2012, he stated that he was doing better, and had experienced only two bad attacks since his previous visit (which apparently was in November 2011).  Examination of the vestibular system found that physiologic nystagmus was present on "version" testing.  The assessments were Meniere's disease and bilateral partial deafness.  It was noted that he was doing better with only occasional attacks.  In May 2012, it was noted that he had had about two drop attacks a week while on medication, but had not had any more since he stopped the medication.  Examination of the vestibular system found no spontaneous or gaze induced nystagmus. An audiogram found that he had a moderately severe sensorineural hearing loss in the right ear and normal hearing in the left ear.  It was noted that his hearing was unchanged and his tinnitus was much better.  An electronystagmogram that month showed no spontaneous or gaze induced nystagmus.  A 10 percent right caloric weakness was noted.  In September 2012, the Veteran stated that he continued to have intermittent symptoms.  He said that he was unable to drive on highways and he was unable to walk in crowded areas due to dizziness.  He stated his symptoms can be nearly daily.  Examination found no spontaneous or gaze induced nystagmus.  The Veteran underwent a vestibular function and balance assessment in September 2012.  It showed that he had a vestibular weakness on the right and motion sensitivity.  There was no spontaneous or gaze induced nystagmus.  

In June 2012, the Veteran's wife stated that his symptoms had become progressively worse over the years with vertigo as a reaction to stimulating environments.  

A private physician completed a VA Disability Benefits Questionnaire for ear conditionis on May 14, 2015.  It was noted that the Veteran continued to have dizziness and drop attacks, right vestibular weakness and that his right ear hearing loss was worsening.  It was noted that he had hearing impairment with vertigo more than once weekly; hearing impairment with attacks of vertigo and cerebellar gait more than once weekly; tinnitus more than once weekly; vertigo more than once weekly; and staggering more than once weekly.  It was noted that he had had three drop attacks in the last month, with a sudden sensation of the world turning over.  The diagnoses were Meniere's disease, asymmetrical hearing loss, vertigo and tinnitus.  The examiner stated that the Veteran's drop attacks caused a sudden loss of balance and that he was unable to function and was totally impaired during an attack.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  .
A 100 rating is to be assigned for Meniere's syndrome (endolymphatic hydrops) for hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.  A 60 percent rating is to be assigned for hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus.  A 30 percent rating is to be assigned for hearing impairment with vertigo less than once a month, with or without tinnitus.  A Note following provides:  evaluate Meniere's syndrome either under these criteria or by separately evaluating vertigo (as a peripheral vestibular disorder), hearing impairment, and tinnitus, whichever method results in a higher overall evaluation.  But do not combine an evaluation for hearing impairment, tinnitus, or vertigo with an evaluation under Code 6205.  38 C.F.R. § 4.87, Code 6205.

Peripheral vestibular disorders warrant a 10 percent rating when manifested only by occasional dizziness, and a [maximum] 30 percent rating when manifested by dizziness and occasional staggering.  38 C.F.R. § 4.87, Code 6204.

Recurrent tinnitus warrants a [maximum] 10 percent rating.  38 C.F.R. § 4.87, Code 6260. 

The analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods, based on facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007)

Reasonable doubt regarding the degree of disability is to be resolved in favor of the claimant, 38 C.F.R. § 4.3.  Functional impairment is to be assessed on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's Meniere's disease is rated 100 percent from May 14, 2015 (based on examination on that date, and the focus now is on the rating prior to that date, i.e., whether a rating in excess of 30 percent is warranted..  As is noted above, the disability may be rated as Meniere's disease or assigned a combined rating for the separate components of Meniere's (vertigo, hearing loss, tinnitus).  Considering a rating as Meniere's disease, the next higher (60 percent) rating is warranted when manifestations include hearing impairment with attacks of vertigo and cerebellar gait, occurring one to four times a month, with or without tinnitus).   [The Board notes that the criteria are stated in the conjunctive, i.e., all must be met to warrant the rating.]  Prior to May 14, 2015, there was no competent evidence that manifestations of the Veteran's Meniere's included a cerebellar gait.  June 2010 VA examination found the Veteran did not have a cerebellar gait (and he denied having one).  2011 and 2012 records note complaints of vertigo (but no finding of cerebellar gait).  It was not until the private examination on May 14, 2015 that the Veteran's symptoms were clearly shown to have increased and warranted the 100 percent rating that was assigned.  At that time, it was noted that he had a cerebellar gait in addition to vertigo and tinnitus.  Accordingly, a rating in excess of 30 percent was not warranted under Code 6205 prior to May 14, 2015.

Considering a rating based on a combination of separate ratings for components of Meniere's, it is noteworthy that the record does not include any authorized audiometry showing a hearing loss disability warranting a compensable rating.  Inasmuch as he reported recurrent tinnitus in an ear throughout, the tinnitus component warranted 1 10 percent rating.  It is not in dispute that throughout the Meniere's disease is shown to have been manifested by reports of dizziness, and the analysis turns to whether the disability was also manifested by occasional staggering, so as to warrant the 30 percent maximum rating for peripheral vestibular disorders.  The Board finds that the reports of the Veteran's manifestations reasonably show that they included staggering, warranting the 30 percent rating under Code 6204.  Outpatient treatment records show that in March 2010 the Veteran reported a "wobble", which the Board finds descriptive of staggering.  On June 2010 examination he reported sudden falls (which the Board finds equivalent to staggering); although a staggering gait was denied, it is noteworthy that a 30 percent rating requires only occasional staggering.  Statements by his wife/relatives describe near falls, and private evaluation in October 2011 noted sudden drop attacks/falls.  The Board finds that the disability picture p[resented is one consistent with manifestations of dizziness and occasional staggering, warranting a 30 percent rating throughout prior to May 14, 2015.  Combining the 30 percent rating for vestibular disorder under Code 6204 with the 10 percent rating for tinnitus under Code 6260 results in a 40 percent combined rating.  38 C.F.R. § 4.25.   

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted, but finds that all identified symptoms and impairment associated with the Veteran's Meniere's disease are encompassed by the criteria for the schedular rating assigned.  The rating criteria provide for higher ratings, but the criteria for those ratings are not met.  Therefore, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake 22 Vet. App. 111 (2008).  

The matter of entitlement to a total disability rating based on individual unemployability due to service-connected disability rating (TDIU) is not raised by the record in the context of the instant claim for increase (and entitlement to TDIU has not been specifically alleged).


ORDER

A 40 percent combined rating (30 percent under C0de 6204 and 10 percent under Code 6260) for Meniere's disease is granted for the period prior to May 14, 2015, subject to the regulations governing payment of monetary awards.   


____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


